                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    VIRGIL ARMSTRONG,                                     CASE NO. C18-0845-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    DEPUTY C. WHALEN et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ joint stipulated motion regarding
18   discovery and related dates. (Dkt. No. 21.) The Court recently issued a minute order granting the
19   parties’ stipulated motion to continue the trial date and related pre-trial deadlines. (Dkt. No. 20.)
20   However, the parties appear to have added new deadlines to their previously proposed schedule.
21   Consequently, the Court GRANTS the current motion and ORDERS that the parties adhere to
22   the following deadlines:
23
     TRIAL DATE:                                                                           June 8, 2020
24
     Deadline for filing motions related to discovery:                              December 19, 2019
25   (Any such motions shall be noted for consideration no later than the
     fourth Friday thereafter pursuant to LCR 7(d)(3))
26


     MINUTE ORDER
     C18-0845-JCC
     PAGE - 1
     Discovery deadline:                                                         February 7, 2020
 1

 2   Deadline for Mediation/Settlement Conference per CR 39.1(c)(2):               March 2, 2020
     (This is voluntary per LCR 39.1(a)(4), unless ordered by the Court,
 3   per LCR 39.1(a)4); see also CR 39.1(c)(3))
 4   Disclosure of Expert Reports & Testimony per FRCP 26(a)(2)(D):               March 10, 2020
 5
     All Dispositive Motions Must be Filed by and noted on the motion              March 9, 2020
 6   calendar not later than the fourth Friday thereafter:

 7   Deadline for all Motions in Limine to be FILED:                               April 27, 2020
     (All Motions in Limine to be filed as one motion per Fed. CR 7(d)
 8   and noted no later than the third Friday thereafter)
 9   Deadline for parties to file Agreed Pretrial Order per LCR 16(e):              May 29, 2020
10   (See LCR 16.1 for PTO form)

11   All Trial Briefs must be submitted to Court:                                    June 4, 2020

12   Deadline for Completion of LCR 16(k) Conference (optional):                   April 29, 2020
13
     Deadline for Courtroom Tech Training:                                           May 6, 2020
                                                                                               l]
14   (Note: generally imposed by Court order—generally 30 days before            Or May 20, 2020
     trial – check USDC website for dates/times-usually held 1st and 3rd
15   Wednesday of each month).
16   Counsel to contact the Courtroom Deputy Clerk at                             May 11, 2020 –
17   paul_pierson@wawd.uscourts.gov 2-4 weeks prior to trial:                      May 22, 2020
     (per Minute Entry Re. Status Conference, dated 10/16/18-Dkt #14)
18
     Proposed voir dire, jury instructions, neutral statement of the case,           June 4, 2020
19   and trial exhibits due to the Court: June 4, 2020

20   Length of Trial:                                                            4 days estimated
21

22
            DATED this 19th day of September 2019.
23

24                                                           William M. McCool
                                                             Clerk of Court
25
                                                             s/Tomas Hernandez
26                                                           Deputy Clerk


     MINUTE ORDER
     C18-0845-JCC
     PAGE - 2
